Citation Nr: 1533510	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  12-25 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a higher initial rating for a right ankle disability and a residual right ankle scar, each rated as 10 percent disabling, to include whether the statement of the case (SOC) regarding the appeal was mailed to the correct address.  

2.  Entitlement to service connection for sciatic nerve impingement affecting the right lower extremity, claimed as secondary to a service-connected back disability.


REPRESENTATION

Veteran represented by:	Mary M. Long, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2010 and February 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The June 2010 rating decision granted entitlement to service connection for a right ankle disability and a residual right ankle scar and assigned an initial 10 percent rating to each disability.  The Veteran timely appealed the decision with respect to the initial ratings.  The Agency of Original Jurisdiction (AOJ) terminated the appeal of the initial ratings when the Veteran failed to file a timely substantive appeal after the issuance of the SOC.  In a January 2012 statement, the Veteran asserted that the appeal was improperly terminated because the SOC regarding the issues was mailed to the incorrect address.  The AOJ prepared a SOC regarding this sub issue.  The Veteran filed a timely substantive appeal after receiving the second SOC, and the issue was certified to the Board.  

The February 2014 decision denied entitlement to service connection for sciatic nerve impingement affecting the right lower extremity, claimed as secondary to a service-connected back disability.  

The Veteran appeared at a video conference hearing before the undersigned Veterans Law Judge in May 2015.  A transcript of that proceeding is associated with the claims file.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) was raised by the Veteran during the May 2015 hearing.  While the issue of entitlement to TDIU has been previously adjudicated by the Agency of Original Jurisdiction (AOJ), the current claim has not.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The Veteran withdrew his appeal regarding the issue of a higher initial rating for a right ankle disability and a residual right ankle scar, to include whether the SOC regarding the appeal was mailed to the correct address, on the record during the May 2015 hearing before the Board.

2.  The sciatic nerve impingement affecting the Veteran's right lower extremity is proximately due to his service-connected back and right ankle disabilities.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal regarding the issue of a higher initial rating for a right ankle disability and a residual right ankle scar, to include whether the SOC regarding the appeal was mailed to the correct address, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for entitlement to service connection for sciatic nerve impingement affecting the right lower extremity have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Claim

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a) (2014).  Withdrawal may be made by the appellant or by his or her authorized representative on the record during a hearing before the Board.  38 C.F.R. § 20.204(b) (2014). 

Here, the Veteran withdrew his appeal regarding the issue of a higher initial rating for a right ankle disability and a residual right ankle scar, to include whether the SOC regarding the appeal was mailed to the correct address, during the May 2015 hearing before the Board.  There is no remaining allegation of error of fact or law for appellate consideration regarding this issue.  Therefore, the Board does not have jurisdiction to review the appeal, and it is dismissed.

II.  Duty to Notify and Assist

In this case, the Board is granting in full the benefits sought on appeal.  Consequently, the Board finds that no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

III.  Entitlement to Service Connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service-connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2014); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).

Affording the Veteran the benefit of the doubt, the Board finds that the evidence establishes that service connection for sciatic nerve impingement affecting the right lower extremity is warranted secondary to his service-connected back and right ankle disabilities.

In September 2012, a private physician, J.W.E., M.D., examined the Veteran and diagnosed lumbosacral plexus and sciatic nerve impingement affecting the right lower extremity.  J.W.E., M.D., explained repetitive strains of the lumbar area in service, especially the right iliolumbar and sacroiliac ligaments, caused spasms in the Veteran's low back, resulting in increased pressure on the lumbar discs.  This led to degeneration and herniation of the discs causing impingement of the right L5 and S1 nerves.  He further explained this combined with the tight muscles and ligaments in the Veteran's right buttock area from the antalgic gait due to his service-connected right ankle disability caused lumbosacral plexus and sciatic nerve impingement, resulting in the disability affecting the Veteran's right lower extremity.  This diagnosis is consistent with the Veteran's lay reports of pain and numbness in his right leg.  

The AOJ denied entitlement to service connection for sciatic nerve impingement affecting the right lower extremity primarily because it was not noted on a December 2013 VA examination report.  The Board, however, gives this examination report limited evidentiary weight, as the December 2013 examiner was not asked to provide an opinion regarding sciatic nerve impingement affecting the right lower extremity in the examination scheduling request.  The December 2013 examiner was only asked to provide an opinion with respect to the Veteran's back disability.  Therefore, the December 2013 examination report does not contain any rationale regarding the negative finding with respect to for sciatic nerve impingement, and the examiner did not discuss or mention the findings of J.W.E., M.D.  

Ultimately, the evidence is at least in relative equipoise as to whether the Veteran has sciatic nerve impingement affecting the right lower extremity that is proximately due to his service-connected back and right ankle disabilities, and reasonable doubt must be resolved in his favor.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  Thus, entitlement to service connection for sciatic nerve impingement affecting the right lower extremity is warranted.


ORDER

The appeal with respect to the issue of a higher initial rating for a right ankle disability and a residual right ankle scar, to include whether the SOC regarding the appeal was mailed to the correct address, is dismissed.

Entitlement to service connection for sciatic nerve impingement affecting the right lower extremity is granted.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


